COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00115-CR
Style:                              Brian Biggs Baxter
                                    v The State of Texas
Date motion filed*:                 October 25, 2013
Type of motion:                     Motion for extension to file brief
Party filing motion:                Appellant
Document to be filed:               Appellant’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                June 27, 2013
         Number of previous extensions granted:                3              Current Due date: September 30, 2013
         Date Requested:                                   October 31, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: November 12, 2013
                              No further extensions of time will be granted
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Jane Bland
                         

Panel consists of        ____________________________________________

Date: November 5, 2013




November 7, 2008 Revision